Per Curiam.

The plaintiff below brought trespass against strangers, for taking goods out of his possession; and it was sufficient for him to show, as against them, that he had taken the goods into his possession, by process of execution. The possession so acquired, was enough to maintain trespass or trover against a third person, for taking them away without right or authority. (Wilbraham v. Snow, 2 Saund. 47.) After the seizure under the execution, the goods were, in judgment of law, in possession of the constable, as against a wrongdoer ; and Caswell, with whom he had left the goods for safe-keeping, was no more than his servant. (7 Term Rep. 12. Grose, J.) Proof of the seizure was enough without producing the judgment. The rule that the officer must show a judgment does not apply, when sued in trespass by a stranger.
This being the only point, or error, stated by the plaintiff in error, the judgment below, which appears to be only against the defendant below who appeared, must be affirmed.
Judgment affirmed.